Morris, C. J.
Appellee sued appellant and her husband. There was a judgment against appellant only. The third paragraph of complaint sought to charge appellant with liability as a purchaser of a stock of goods in violation of the act of 1909 relating to bulk sales of merchandise. Acts 1909 p. 122.

1.

It is contended that the court erred in overruling appellant’s demurrer to the third paragraph because said statute violates the 14th amendment to the Federal Constitution. It is not open to such objection. Hirth Krause Co. v. Cohen (1912), 177 Ind. 1, 97 N. E. 1; Rick v. C. Callahan Co. (1913), 179 Ind. 509, 101 N. E. 810.

2.


3.

It is also claimed that the statute violates the following provisions of §22 of Art. 1, of our Constitution: “The privilege of the debtor to enjoy the necessary comforts of life shall be recognized by wholesome laws exempting a reasonable amount of property from seizure or sale for the payment of any debt or liability.” In Rich v. C. Callahan Co., supra, it was held that the act in question evinces no legislative intent to affect any debtor exemption law. Were it otherwise appellant’s eontention could not prevail, because the above provision of our Constitution is not self-executing, but requires legislative enactment to make it effective. Green v. Aker (1858), 11 Ind. 223; Moss v. Jenkins (1897), 146 Ind. 589, 45 N. E. 789.
The finding of the court is sufficiently supported by the evidence, and the record discloses no error. Judgment affirmed.